.4’            _
                                                                                  755
           -

                                                                              r




                   OFFICE        OF THE   ATTORNEY     GENERAL     OF TEXAS
                                              AUSTIN
  QROVER SELLERS
      Anvm4rr OLNLRAL




          tfonord@o El. 3. iVya&
          county Auditor
          Cragg County
          Longrlew,         Taxar

          Dear     sit:                           cjpl5lon x0* o-6575

                                                  l;rs Cona!miat     n of
                                                       l38nate
                                                       W.      4
                          Pbir   letter   of 26
          opinion         or tbi8     departman
          tktemlu         18 in part a8 fol




      .
                                                                                    .

                                                                     ‘,    756


Honorable   a. 9. ‘lyohe,      p&g6 2

              “3rotion 1. ThaO Artlole   3891, ;tevlaed
        civil  titatutra of Taxaas 1925, as mended, be
        and the aasa Ia hereby aumndrd by adding
        thareto the follouitgt
                a’(a)     The coamlaalooera Court     ia hrrsby
        authorined,       when in tholr judgment     tha fiWIaia1
        0OBdltiOA Of the OOUBty Slla the nOed Ot the
        0rfirrrm      juatlry  th6 inonaao,      to lntur an order
        in(lMSl~       k&6   OOa~5SStiO5   Oi   th6 PMOiAOt,
        acwty   an4 dlatrlct  ofrl0ara  lo aa adaltlonal
        wouatr Mt to 0x004& twenty-fir*     (2%) p6r aant
        of the mm allawad under the lar for t& rlroal
        year of I9&, prorldad the total crompnaation
        outhorlxed under tha la* for the fiscal ybSr
        of 19s d1U not lroaod the 8~ of Thirty-sir
        if+reQ    (~3600.00) ~)ollara.’
              *360. 2. ‘Shut Artlola 3902 IteviasdGirl1
        3tatutaa or Toma, 1925, ao amn ded, be Md the
        lawa la h6rebp @manQsdby addins   thereto the
        f011ouin~:l
                "'9.   Th6 CwPals8loaor8 court la iymeby
        authorized,     when in their Jut\SrPsnt the finanolal
       oonQltlon of tho oounty and the mods of t&a          I-            ._   -,
       doputioa, ssalatanta    an6 ular~a of any dtstx’idf,
       aount$ OF pr*olnet orfloor justify tho kroriraae,
       to 65t6r en ordrr lnoraarlag     the eawpenastlon or
       auah deputy, 886iSta~6 or olerk in an additional
       0lpoAAt AOt tO axoaed tWOnt$'-ffV0 (23;;) per 06At
       of the awa allowad uxdor tho lau for the flroal
       gear  of 191+1, provldod the ‘total oolapanaation
       luthoriged ufidor the law for tha flraal year of
       19cb did not oxooed Thirty-six     madrod (g3600.00)
       Dolkum’
             %ae. 3, That C&otlon 13 of Artiale    3yL20,
       Z’kovlaaa civil Statute8 of Texas, 1925, as uwndod,
       ba and tha aaaa lo horoby’aanadab by adding them-
       60 th4 foi~owiag,
              F




Honorable R. 9. wyoho,   pago 3

                n*(o) Tho Cocmlaalonora Court IS haroby
         authorized, whoA in their Judtzmot tha ftnan-
         of81 aondltlon of tho aounty and tha nooda of
         tho orfloors Justify tho iAoroee0, to entor
         an ardor lnonaain&     th6 oo~wnaatloa of tho
         pnolnot,    oounty anU dlrtrlot offloerr  in an
         additional   amaunt not to lxoood twenty-fir0
         (25%) par oont of t&a sun allowed under tho
         law for tha rimaal year OS 19bb, provldod
         tha  total ooiapnaablon 8UthOrizO6 under th0
         law for the flaoal gear ot 1544 did not tax-
         ooad the sum of Thirty-air    Uundrad (i)3600.00)
         Dollars.   m
              gsao. 4.’ Thut Notion 15 of Artlalo  f912e,
         iiovleedCivil statutaa of ?axaa, 1923, 80 muondo&,
         bo and thr nem la hareby aaendod by adding thrre-
         to the sollowl~r
                 “t(b)  Tho Conmlaalonora Court la heroby
         authorlwd, wlwn in their judgnwit ths rinwolsl
         oondition of the oounty end tho noeda of tha
         offiosra justify the inoreeee, to eator en order
         InoroaSing the aonpeusrtion    of tha preoinet,
         county and dlatrlot offiowa     ln an eddltlonel
         amount not to cxoeod trseatpflve (25s) pi ai&T---~    ~--
         of tha ma allowed under t&o law for the flaoal
         year of 1544, provided the total oofiponaatlon
         authorlaed    unchr the law for tbo fiaoel year
         or 19l& did AOt oroeea tileSulSof Ttilrty-air
         iiundred ($3600.00)Dollars.’
                 %oo. 5. That Sootion 2 of Artlalo 3934,
          tmviaad Clvll statutes of Texas, 1925, be and
        I tho amo la henby f,nuli thfnga rapealedl aud
         all laws or pert8 of bwa in oonfliot nltn the
         grovialona of thla Aot Bra hereby repealed
          insofar es they aoAfliSt.m
         Cngg County has a population of 58,027 inhabitouts
aooording to the 1940 Fodoral Conaua, and tm last aaaeaaod
tax valuation la nom than ~03,000,000.00.    Geotlon 13 OS
Uticlr 39120 Is applloablo to Orem County ard t!iSannual
coqanaatlon of eaoh offiaial mntionod   in said iieotion13
authorized under the law for tee flaoal yaar of lW+l+rxaeraa
                                                                         ‘758



     HoonorableR. S. Wyohe,   page i,
r3

     the sum of $3600.00 per aMum.   Therefore, Senate Bill NO.
     123 has no applioation regarding the aompensation 0r the
     oountg orrioials or Gregg county who are AatUed in aaid Sec-
     tiOA 13 or Artiole 39128. The oounty treasurer i8 mentioned
     in raid 9eotlon 13, and the law authorized 8 maximum ooa-
     pearation of more than 83600.00 for the oouAty trearurer
     ror the ii8081 y8ar 0r 1964. Thi8 beiAg true, aaid 9. B.
     N,;&t;3 i8 not applioable to the oountg treaeurer or Gregg
            .
              Senate Bill No. 123 ha8 no agplloatlon regarding
     the OOlllpeA8atiOA  Of COIlAt$'oOmmis8iOAer8, Oifioial di8tTiot
     oourt reporter8 aAd the asai8taAt8 Of the OrimiAa1 dietriot
     attorney. The OOlap8A8atiOAOi the OOUAty OOmmis8iOAer8,
     orrioial dietriot oourt reporter8 and the a8818tantr 0r the
     orlmlnal diatriot attorney 0r Gregg county Is ilxed and oon-
     trolled by dirferent statutea, and Artlolea 3891, 3902 and
     39120, V. A. C. 3. do AOt pertain to the 005lpeA8atiOAOf
     oouuty oosude8ioAerr4,   orrioial  di8triot court reportare and
     the asaietant8 or the orlminal dietriot attorney or Gregg
     county.
              You are r88peotruU.y advised, a8 heretorore etated,
     it is our opinion that Senate Bill NO. 123 is not qppliQ~&Le~~~~-~._.   __
     regarding the COapeA8atiOA Of the OffiOia18 inquired about.

                                              Yours    very truly,
                                          ATMXUY      GLN&BAL OF T&LAS


                                                      Ardell wi111a~IlS
                                                             A88iRtant